 Case 5:21-cr-50014-TLB Document 14              Filed 04/30/21 Page 1 of 1 PageID #: 23



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                         PLAINTIFF

              v.                    No.5:21CR-50014-001

JOSHUA JAMES DUGGAR                                                            DEFENDANT


                                          ORDER

       The Defendant requested a detention hearing at the arraignment on an indictment

conducted this date. Accordingly, Defendant is considered detained and remanded to the custody

of the United States Marshal Service pending outcome of detention hearing.

       The detention hearing is scheduled for May 5, 2021, in Fayetteville.

       SO ORDERED this 30th day of April, 2021.




                                                    BáBXÜ|Ç _A j|xwxÅtÇÇ
                                                    HON. ERIN L. WIEDEMANN
                                                    UNITED STATES MAGISTRATE JUDGE
